      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 1 of 46



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Brittany J. Buckley,                           Court File No. 18-cv-03124 (JNE/DTS)

                Plaintiff,                     PLAINTIFF’S MEMORANDUM OF
                                                  LAW IN OPPOSITION TO
vs.                                              DEFENDANTS’ MOTION FOR
                                               JUDGMENT ON THE PLEADINGS
Hennepin County, et al.,

               Defendants.



                              STATEMENT OF FACTS

       The facts recited below were obtained from Plaintiff’s Complaint, (Doc. No. 1),

and Exhibits 1-8 which were attached to Plaintiff’s Complaint, (Doc. No. 1-1).

Plaintiff’s complaint references and includes a detailed discussion of Plaintiff’s

“ambulance run report,” (Compl. ¶16, 29, 37), but the ambulance run report was not

originally included as an exhibit to Plaintiff’s Complaint in an effort to preserve the

confidentiality of Plaintiff’s medical records. However, Plaintiff is now submitting the

ambulance run record for the Court’s review and consideration as Exhibit 1 to the

accompanying Declaration of Zorislav R. Leyderman, (Leyderman Decl., Ex. 1).

1. Ms. Buckley’s Initial Contact with the Paramedics.

       On December 16, 2017, Plaintiff Brittany J. Buckley was in her apartment,

sleeping on her sofa. Ms. Buckley was depressed about the two-year anniversary of her

father’s death and had been drinking alcohol. Ms. Buckley’s friend became concerned

for her safety and called 911 to request a welfare check. He met Minneapolis police
                                           1
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 2 of 46



officers John Bennett and James Lynch at the door of Ms. Buckley’s apartment complex

and let them into the building and then inside Ms. Buckley’s apartment. (Compl. ¶11.)

The Officers spoke with Ms. Buckley and an ambulance was called. (Compl. ¶12.)

      A short time later, Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and

Jonathan R. Thomalia arrived on the scene. After a brief conversation, Mr. D’Agostino

decided that Ms. Buckley needed to go to the hospital.          Ms. Buckley asked Mr.

D’Agostino to leave her apartment. Mr. D’Agostino replied that she was going to need

to come with the ambulance crew to the hospital. When Ms. Buckley verbally objected,

Mr. D’Agostino stated that she was on a medical transportation hold and would have to

come with them. (Compl. ¶13.)

2.    The Defendant Paramedics Restrain Ms. Buckley in the Ambulance and
      Fabricate Allegations of Physical Violence and Aggression.

      Ms. Buckley continued to verbally object while the officers and paramedics stood

her on her feet, handcuffed her behind her back, and carried her out of the building and

into the ambulance. Ms. Buckley never attempted to kick, strike, or bite anyone as she

was being carried out to the ambulance. (Compl. ¶14.) Once in the ambulance, Ms.

Buckley was laid face down, legs bent up with feet to her buttocks. Although verbally

complaining and crying, she showed no signs of physical resistance. Ms. Buckley was

then rolled onto her back, both arms cuffed to the gurney and strapped down by shoulder

harness and hip, thigh, and ankle straps. Ms. Buckley continued to show no signs of

physical resistance or aggression and did not push against the restraints. (Compl. ¶15.)




                                            2
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 3 of 46



      Despite Ms. Buckley’s lack of physical resistance or aggression, the ambulance

run report falsely states, “Patient attempted kicking, biting and head butting responders

while she was being removed from her house and taken to the ambulance.” The report

further falsely states, “Patient continued to fight the restraints…” and then adds “it was

elect[ed to] enroll her into the ketamine trials.” (Compl. ¶16; Leyderman Decl., Ex. 1.)

3.    Defendants Knew, Through Their Own Prior Ketamine Research, that
      Ketamine Routinely Causes Respiratory Failure and Subsequent Intubation.

      The “ketamine trials” was a study called “Ketamine versus Midazolam for

Prehospital Agitation.” This study was the second of two Hennepin County studies

attempting to validate the use of ketamine by ambulance crews to sedate patients whom

paramedics deemed agitated. In this study, agitation was defined as “a state of extreme

emotional disturbance where patients become physically aggressive or violent,

endangering themselves or those caring for them.” (Compl. ¶17; Compl., Ex. 1.)

      The prior study, A Prospective Study of Ketamine versus Haloperidol for Severe

Prehospital Agitation, involved assessment of patients by paramedics against an Altered

Mental Status Scale (AMSS), a measurement tool used internally by researchers at

Hennepin Healthcare Systems, Inc., based on a combination of other scales used to

measure alertness, sedation, agitation or intoxication. As outlined in this study, this

scale measures agitation as follows:




                                            3
      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 4 of 46




Although the purpose of this study was to examine ketamine as a treatment for severe

agitation of +4 on the AMS scale, (Compl., Ex. 2, p. 1), those patients were excluded

from the study and were all treated with ketamine. Instead, patients rated +2 or +3 on the

AMS scale were injected with haloperidol during one six-month period of the study, and

patients rated +2 or +3 on the AMS scale were injected with ketamine during another six-

month period of the study. Alternative sedatives were removed from the ambulances and

the drug administered to these patients was dictated solely by the time period during

which they were enrolled into the study rather than any medical judgment on the part of

caregivers. (Compl. ¶18; Compl, Ex. 2.)

       The article, A Prospective Study of Ketamine versus Haloperidol for Severe

Prehospital Agitation, (Compl., Ex. 2), reported the results of the study on patients rated

+2 and +3 on the AMS scale. Defendants Dr. Cole, Dr. Nystrom, and Dr. Ho reported

that 49% of patients receiving ketamine suffered complications as opposed to only 5% of

patients receiving haloperidol, the long-time standard treatment for agitation. (Compl.,

Ex.    2,    p.   559.)     Complications       in   the   ketamine     group     included

hypersecretion/hypersalivation, emergence reaction (nightmares and hallucinations),

vomiting, dystonia (abnormal muscle movements), laryngospasm, and akathisia (inner


                                            4
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 5 of 46



restlessness and inability to remain still). Defendants further reported, “Intubation rate

was also significantly higher in the ketamine group; 39% (25/64) of patients receiving

ketamine were intubated vs. 4% (3/82) of patients receiving haloperidol . . . .” (Compl.,

Ex. 2, p. 559.) On April 21, 2016, Defendants published the following conclusion:

“Ketamine is superior to haloperidol in terms of time to adequate sedation for severe

prehospital . . . agitation, but it is associated with more complications and a higher

intubation rate,” (Compl., Ex. 2, p. 556). (Compl. ¶19.)

       In a subsequent article on Defendants’ ketamine versus haloperidol study, “A

Prospective Study of Ketamine as Primary Therapy for Prehospital Profound Agitation,”

patients rated +4 were included in the reported data. There, Defendants Dr. Cole, Dr.

Nystrom, and Dr. Ho reported that endotracheal intubation rate for patients receiving

ketamine was 57% (28/49 patients enrolled into the study were intubated). (Compl. ¶21;

Compl., Ex. 4, p. 789.)

       “Intubation,” also known as “endotracheal intubation” is a serious medical

procedure which involves placing a tube into the trachea (airway) in order to facilitate

ventilation of patients experiencing difficulty breathing. While it is vital to manage the

airways of patients experiencing breathing difficulties and endotracheal intubation is

considered the gold standard for airway management, endotracheal intubation is itself

associated with a variety of minor to life-threatening complications. These complications

range from hoarseness and sore throat to trauma to mouth structures and larynx to spinal

cord injury and other serious nerve damage. (Compl. ¶20; Compl., Ex. 3.)



                                             5
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 6 of 46



      Ms. Buckley was enrolled into the second study conducted by Defendants that

commenced on August 1, 2017, and was scheduled to be completed by August 31, 2018,

but was suspended in July 2018 after widespread media exposure and resulting

complaints by the community. As in the first study, subjects were enrolled without their

knowledge or consent and the drug administered to these patients was dictated solely by

the time period during which they were enrolled into the study. The study protocol

precluded the use of other medications, including haloperidol, which the first study

already demonstrated was far safer than ketamine. (Compl. ¶24; Compl., Ex. 1, p. 1-2.)

4.    Defendants Knew of and Previously Acknowledged the Substantial Dangers
      and Health Risks Associated with Use of Ketamine.

      The issue of high rates of endotracheal intubation in patients receiving ketamine

for prehospital agitation was well-known to Defendants before they began even their first

study as this issue was being discussed and debated in journal articles published prior to

the first study and Defendants participated in the discussions through their own journal

articles. For example, a 2012 article authored by Defendants Dr. Cole, Dr. Heegaard, Dr.

Nystrom, and Dr. Ho reported on two patients who were diagnosed with Excited

Delirium Syndrome (ExDS) and treated with ketamine. In that article, Defendants

published the following warning:

      We would caution against using ketamine sedation in situations that do not
      warrant the immediate need for interruption of the severe, life-threatening,
      metabolic acidosis/catecholamine surge crisis seen in late-stage ExDS.
      Clinicians should always consider the risk-benefit ratio of a possible
      intervention.     In 2012, Burnett et al. described a case report of
      laryngospasm as a complication of prehospital ketamine administration in
      an agitated person [reference removed]. Laryngospasm is a known
      potential side effect of ketamine and can cause airway compromise.
                                            6
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 7 of 46




(Compl. ¶22; Compl., Ex. 5, p. 277.) In the same article, Defendants further reported as

follows: “We would advocate that ketamine not be the chemical solution for every unruly

or belligerent subject[], as this would lead to overuse with unnecessary risk.” (Compl.,

Ex. 5, p. 277.) In sharing their facility’s protocol for prehospital agitation, Defendants

stated, “Our EMS system standing-order protocol reserves the use of ketamine for

profound agitation involving the imminent risk of injury to the patient or provider . . . .”

(Compl., Ex. 5, p. 277.) Thus, Defendants knew of and personally acknowledged the

risks associated with ketamine, specifically the complication involving “airway

compromise,” as far as five years prior to the December, 2017, incident involving Ms.

Buckley. (Compl. ¶22.)

       Researchers at other institutions shared similar concerns with high rates of

endotracheal intubation after prehospital ketamine administration for agitation. The Use

of Prehospital Ketamine for Control of Agitation in a Metropolitan Firefighter-based

EMS System, (Compl, Ex. 6), was published on August 25, 2014, and reported a 23%

endotracheal intubation rate for patients receiving ketamine. The first study of prehospital

ketamine use on agitated patients by Defendants was commenced in October, 2014, after

the above results were published and after Defendants Dr. Cole and Dr. Heegaard

themselves acknowledged the high intubation rates associated with use of ketamine on

agitated patients back in 2012. Thus, Defendants knew, prior to commencement of the

first study and especially prior to commencement of the second study involving Ms.




                                             7
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 8 of 46



Buckley, that high rates of endotracheal intubation were a known, reported, and serious

risk associated with use of ketamine as a sedative. (Compl. ¶23.)

5.    Defendants Unlawfully Enrolled Human Subjects into Dangerous Ketamine
      Research Without Informed Consent.

      Both studies were approved by Defendant Hennepin Healthcare Research Institute,

then known as Minneapolis Medical Research Institute, the internal IRB (Institutional

Review Board) for Hennepin Healthcare Systems, Inc. Despite the known risks of high

endotracheal intubation rates and other complications with ketamine compared to the

standard treatment with haloperidol, the IRB approved these studies as “Waiver of

Consent Research” pursuant to 45 C.F.R. § 46.116(d). (Compl. ¶25.)

      Department of Health and Human Services regulation 45 C.F.R. § 46.116

addresses requirements for informed consent of human subjects in medical research. The

law is stringent, stating “[e]xcept as provided elsewhere in this policy, no investigator

may involve a human being as a subject in research covered by this policy unless the

investigator has obtained the legally effective informed consent of the subject or the

subject's legally authorized representative” and outlines specific information to be

provided along with procedural safeguards to protect the rights and well-being of

potential research subjects. (Compl. ¶26.)

      There are narrow exceptions that allow an IRB to waive the requirement for

researchers to obtain informed consent prior to including a human subject in a research

study. Defendant Hennepin Healthcare Research Institute waived the prior informed




                                             8
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 9 of 46



consent requirement for both ketamine studies based on the Waiver of Consent provision

45 C.F.R. § 46.116 (d), which states as follows:

       (d) An IRB may approve a consent procedure which does not include, or
       which alters, some or all of the elements of informed consent set forth in
       this section, or waive the requirements to obtain informed consent provided
       the IRB finds and documents that:
               (1) The research involves no more than minimal risk to the subjects;
               (2) The waiver or alteration will not adversely affect the rights and
               welfare of the subjects;
               (3) The research could not practicably be carried out without the
               waiver or alteration; and
               (4) Whenever appropriate, the subjects will be provided with
               additional pertinent information after participation.

(Compl. ¶27.)

       “Minimal risk,” fur purposes of section 46.116(d), is defined as follows:

“Minimum risk means that the probability and magnitude of harm or discomfort

anticipated in the research are not greater in and of themselves than those ordinarily

encountered in daily life or during the performance of routine physical or psychological

examinations or tests.” 45 C.F.R. § 46.102(i). Sedation with ketamine coupled with

endotracheal intubation is not a harm or discomfort ordinarily encountered in daily life or

during the performance of routine physical or psychological examinations or tests. The

high risk of endotracheal intubation in the use of ketamine for treatment of agitation falls

far outside the threshold for “minimal risk.”       Further, the potential complications

stemming from endotracheal intubation have the potential to affect the rights and welfare

of study subjects. Thus, Defendants knowingly violated 45 C.F.R. § 46.116 (d) when

they waived consent for both ketamine studies. (Compl. ¶28.)



                                             9
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 10 of 46



6.    The Defendant Paramedics Inject Ms. Buckley with Ketamine Against her
      Will, Without Consent, and Without Justification.

      Through her encounter with Defendant Hennepin Healthcare System, Inc. and

Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan R.

Thomalia, Ms. Buckley was unwittingly enrolled into the second ketamine study,

Ketamine Versus Midazolam for Prehospital Agitation, without consent. Despite claims

in the ambulance run record that Ms. Buckley was physically combative, she was scored

by these same paramedics at the beginning of their care as +2 on the AMS scale at time

mark 14:57:49.    The +2 score includes vocal outbursts but no physical resistance.

(Compl. ¶29; Leyderman Decl., Ex. 1.)

      In addition to the use of their internal Altered Mental Status Scale (AMSS),

paramedics routinely use the Glasgow Coma Scale (GCS) to measure the level of

consciousness of a patient. It is comprised of a score of best eye response (1-4 points),

best verbal response (1-5) points, and best motor response (points 1-6). A GCS score of

15 indicates a fully awake and alert individual. At time mark 14:57:49, when paramedics

scored Ms. Buckley as +2 on the AMS scale, they also scored her as 15 on the GCS scale.

(Compl. ¶30; Leyderman Decl., Ex. 1.)

      As Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and

Jonathan R. Thomalia drew up medication in a syringe, Ms. Buckley saw that she was

about to be injected with an unknown medication and verbally objected. She told the

Defendant Paramedics that she did not want whatever drug they were about to inject into

her body. She was verbally objecting but not physically resisting. (Compl. ¶31.)


                                           10
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 11 of 46



      At time mark 15:00:00, before Defendant Paramedics could inject her with

ketamine, Ms. Buckley’s AMSS score spontaneously dropped to -2 (responds only if

name is called loudly, slurring or prominent slowing of speech, marked relaxation, and

glazed or marked ptosis (eyelid drooping)). Her GCS score also dropped to 7. (Compl.

¶32; Leyderman Decl., Ex. 1.)

      Despite Ms. Buckley’s only partially conscious state and AMSS score of -2, at

time mark 15:00:17, she was injected with 150 mg of ketamine without consent and in

direct disregard for her verbal requests not to be medicated. She immediately developed

complications including altered mental status, bradypnea (abnormally slow breathing),

respiratory distress, and tachycardia (abnormally rapid heart rate). (Compl. ¶33;

Leyderman Decl., Ex. 1.)

      At time mark 15:02:00, Ms. Buckley’s AMSS score was measured at -4

(unresponsive to physical stimuli) and GCS was measured at 3 (does not open eyes,

makes no sounds, makes no movements). Her respiratory distress continued to worsen

and, by 15:08:00, paramedics were manually ventilating her with a bag-valve-mask

device and her heart rate remained extremely rapid. Ms. Buckley also experienced

hypersalivation requiring suction and administration of atropine to remove the excess

secretions that interfered with her breathing. (Compl. ¶34; Leyderman Decl., Ex. 1.)

      Upon arrival at the Hennepin County Medical Center, one of Ms. Buckley’s

diagnoses was acute hypoxic (low oxygen) respiratory failure due to ketamine injection

and she was intubated shortly after arrival. She remained intubated until the next day.

(Compl. ¶35.) Ms. Buckley awoke to find that someone had left a document in her room
                                           11
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 12 of 46



entitled, “Consent for Clinical Investigation Conducted with Patients Notification of

Enrollment.” (Compl., Ex. 7.) It was only through this document that she learned she had

been enrolled into the study Ketamine versus Midazolam for Prehospital Agitation.

(Compl. ¶36.)

       Body-worn camera recordings by Officers John Bennett and James Lynch and the

ambulance run record created by Defendant Paramedics Anthony D’Agostino, Katherine

A. Kaufmann, and Jonathan R. Thomalia show that Ms. Buckley engaged in verbal

outbursts but was not physically aggressive or combative. Shortly after securing and

physically restraining her inside the ambulance, Defendant Paramedics scored Ms.

Buckley at -2 on the AMS scale. Thus, there was no need to sedate Ms. Buckley at all.

Because Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and

Jonathan R. Thomalia had already determined that Ms. Buckley would be enrolled into

the ketamine study, she was administered ketamine even as she drifted into

unconsciousness.     She then developed a well-known complication of ketamine

administration—respiratory failure requiring endotracheal intubation, with its potential

risks and dangers. (Compl. ¶37; Leyderman Decl., Ex. 1.)

7.     Despite Their Knowledge of the Health Risks/Dangers Associated with Use of
       Ketamine, Defendants Designed and Implemented a Facility-Wide Policy
       (Protocol) Requiring the Use of Ketamine and Eliminating Safer Alternatives.

       In June of 2018, after a public outcry and in an attempt to restore the public’s trust,

Defendants Dr. Ho and Dr. Nystrom published an opinion article in the Minneapolis Star

Tribune entitled, “Counterpoint: Discussion of ketamine use on suspects is incomplete.”

(Compl., Ex. 8.) In this article, Defendants stated that, “of the available sedatives in our
                                             12
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 13 of 46



EMS system, ketamine is often the best choice based on the patient’s behavior, the

severity of agitation, the timing, the risk of a patient causing self-injury even after

physical restraints have been applied and other medical considerations” (emphasis

added). (Compl., Ex. 8.) Defendants’ classification of ketamine as often being “the best

choice” is peculiar as both studies, by design, deprived the paramedics of the ability to

make a “choice” by removing all but one type of sedative from the ambulances.

Defendants’ sudden enthusiasm for routine use of ketamine is further contradicted by

their own published research (already discussed in detail above), where Defendants

explicitly cautioned against overuse of ketamine and advocated for its use only in

exceptional situations involving patients suffering from Excited Delirium Syndrome

(ExDS) who are engaged in active physical violence and aggression. (Compl. ¶38.)

       Prior to August of 2017, Hennepin Healthcare paramedics did have a choice – they

could choose an appropriate sedative, including ketamine, depending on the

circumstances of each case. Although ketamine was available, its use was restricted to

profoundly agitated patients with physical violence. In fact, as Defendants themselves

reported, Hennepin County’s “EMS system standing-order protocol reserve[d] the use of

ketamine for profound agitation involving imminent risk of injury to patient or provider.”

(Compl., Ex. 5, p. 277.) Defendants themselves “caution[ed] against using ketamine

sedation in situations that do not warrant the immediate need for interruption of the

severe, life-threatening, metabolic acidisis/catecholamine crisis seen in late-stage ExDS.”

(Compl., Ex. 5, p. 277.) Defendants emphasized that “[c]linicians should always consider

the risk-benefit ratio of a possible [ketamine] intervention” and further “advocate[d] that
                                            13
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 14 of 46



ketamine not be the chemical solution for every unruly or belligerent subject[], as this

would lead to overuse with unnecessary risk,” (Compl., Ex. 5, p. 277). (Compl. ¶39.)

       Prior to August 1, 2017, Defendants’ standard operating procedure/protocol for

treatment of severe agitation was to treat acute undifferentiated agitation with

intramuscular haloperidol. But, in August of 2017, Defendants abandoned their own

reported scientific conclusions and changed the sedation protocol in a way that eliminated

choice and mandated sedation with ketamine for all agitated patients despite their level of

agitation. Most strikingly, while Defendants previously prohibited use of ketamine unless

the patient exhibited physical violence, the new protocol mandated use of ketamine on

patients, such as Ms. Buckley, who exhibited loud verbal outbursts with no physical

aggression. Furthermore, while Defendants previously advocated for use of risk-benefit

analysis prior to administration of ketamine, Defendants’ new protocol disposed even

with this precaution, leaving ketamine as the only choice of sedative available to the

paramedics. (Compl. ¶40.)

       Defendants previously publicly acknowledged that using ketamine to sedate every

patient who needed sedation “would lead to overuse with unnecessary risk.” (Compl., Ex.

5, p. 277.) Yet, from August 1, 2017, to January 31, 2018, Defendants made a knowing

and conscious decision to sedate every patient who needed sedation with ketamine and to

deprive the paramedics of the opportunity to use risk-benefit analysis to choose an

appropriate sedative given the circumstances. Defendants knew, from their own prior

research, that approximately 49% of patients (about 5 out of 10) sedated with ketamine

during this period would develop complications. Defendants further knew, from their
                                            14
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 15 of 46



own prior research, that approximately 39% of patients (about 4 out of 10) sedated with

ketamine during this period would develop respiratory distress and require intubation.

(Compl. ¶41.)

      Despite these known risks and availability of haloperidol, Defendants

implemented a new sedation protocol from August 1, 2017, to January 31, 2018, which

required Hennepin Healthcare paramedics to sedate all patients needing sedation with

ketamine without the patients’ consent. (Compl., Ex. 1, p. 2.) On December 16, 2017, as

part of this new protocol, Defendants subjected Plaintiff to involuntary and

nonconsensual sedation with ketamine which, predictably, resulted in complications,

respiratory distress, and subsequent endotracheal intubation. (Compl. ¶42.) As a direct

result of Defendants’ actions, Plaintiff suffered involuntary and unnecessary sedation

with ketamine, severe physical pain and discomfort, long-term chest pain and bruising,

long-term throat pain, long-term voice changes and hoarseness, stress, fear, shame,

humiliation, embarrassment, diminished self-esteem, diminished quality and enjoyment

of life, and severe mental/emotional trauma, anguish, and distress. (Compl. ¶43.)



            STANDARD OF REVIEW FOR DEFENDANTS’ MOTION

      Defendants are seeking dismissal pursuant to Fed. R. Civ. P. 12(c), which states as

follows: “Motion for Judgment on the Pleadings. After the pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings.” The

standard for reviewing a motion for judgment on the pleadings is the same standard that

governs Rule 12(b)(6) motions. Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.
                                           15
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 16 of 46



1990). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff’s complaint “must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009). “The plausibility standard requires a

plaintiff to show at the pleading stage that success on the merits is more than a ‘sheer

possibility.’” Braden, 588 N.W.2d at 594. However, “[a]sking for plausible grounds . . .

does not impose a probability requirement at the pleading stage.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007). Rather, it simply calls for sufficient facts to raise a

reasonable expectation that discovery will reveal evidence of illegal conduct. See id.

       A complaint states a plausible claim for relief if its “factual content . . . allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 129 S. Ct. at 1949. In determining whether a complaint meets this

standard, the reviewing court must take the plaintiff’s factual allegations as true. Id. at

1949-50; Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996). In addition, “the complaint

should be read as a whole, not parsed piece by piece to determine whether each

allegation, in isolation, is plausible.” Braden, 588 F.3d at 594. Evaluation of a complaint

on a Rule 12(b)(6) motion to dismiss is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Iqbal, 129 S. Ct.

at 1950. “[D]ismissal is inappropriate unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.” Hafley, 90

F.3d at 266 (internal quotations omitted). Thus, “a well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of the facts alleged is improbable, and
                                              16
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 17 of 46



‘that a recovery is very remote and unlikely.’” Twombly, 550 U.S. at 556 (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

      When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “the court

generally must ignore materials outside the pleadings.” Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999). The court may, however, “consider some

materials that are part of the public record or do not contradict the complaint as well as

materials that are necessarily embraced by the pleadings.” Id. (quotations and citation

omitted); see also Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011) (“In

addressing a motion to dismiss, the court may consider the pleadings themselves,

materials embraced by the pleadings, exhibits attached to the pleadings, and matters of

public record.” (quotation omitted)). “[D]ocuments ‘necessarily embraced by the

complaint’ are not matters outside the pleading.” Enervations, Inc. v. Minn. Mining &

Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004). “[T]he court has complete discretion to

determine whether or not to accept any material beyond the pleadings that is offered in

conjunction with a Rule 12(b)(6) motion.” Stahl v. United States Dep’t of Agric., 327

F.3d 697, 701 (8th Cir. 2003) (quotation omitted).



            STANDARD OF REVIEW FOR QUALIFIED IMMUNITY

      Public officers are entitled to qualified immunity unless their conduct violates a

clearly established statutory or constitutional right of which a reasonable person would

have known. Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808, 815 (2009). To

overcome the defendants’ qualified immunity claims, the plaintiff must show that: (1) the
                                           17
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 18 of 46



facts, viewed in the light most favorable to the plaintiff, demonstrate the deprivation of a

constitutional right; and, (2) the right was clearly established at the time of the

deprivation. Baribeau v. City of Minneapolis, 596 F.3d 465, 474 (8th Cir. 2010). This

Court can exercise its sound discretion to determine which qualified immunity prong to

address first. Pearson, 129 S. Ct. at 818. Qualified immunity protects “all but the plainly

incompetent or those who knowingly violate the law.” Ashcroft v. Al-Kidd, 131 S. Ct.

2074, 2085 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)) (internal

quotations omitted); see also Bernini v. City of St. Paul, 665 F.3d 997, 1005 (8th Cir.

2012).

         The second prong of the qualified immunity analysis is whether the police

officers’ actions violated a clearly established statutory or constitutional right of which a

reasonable person would have known. Hope v. Pelzer, 536 U.S. 730, 739 (2002);

Baribeau, 596 F.3d at 478. “The fundamental question under this analysis is whether the

state of the law, as it existed at the time of the arrest, gave the defendants ‘fair warning’

that the arrest was unconstitutional.” Baribeau, 596 F.3d at 478 (quoting Young v. Selk,

508 F.3d 868, 875 (8th Cir. 2007)). “For a constitutional right to be clearly established,

its contours “must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right.” Pelzer, 536 U.S. at 739. “The Supreme Court . . . has

made it clear that there need not be a case with ‘materially’ or ‘fundamentally’ similar

facts in order for a reasonable person to know that his or her conduct would violate the

Constitution.” Selk, 508 F.3d at 875 (quoting Pelzer, 536 U.S. at 736).



                                             18
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 19 of 46



                                      ARGUMENT

I.     PLAINTIFF’S COMPLAINT (COUNT I) SUFFICIENTLY STATES A
       CLEARLY ESTABLISHED FOURTEENTH AMENDMENT EXCESSIVE
       FORCE CLAIM AGAINST PARAMEDICS D’AGOSTINO, KAUFMANN,
       AND THOMALIA IN THEIR INDIVIDUAL CAPACITIES.

       A.     Plaintiff’s Excessive Force Claim Should be Analyzed Under the
              Objective Reasonableness Standard.

       The first step in analyzing Plaintiff’s excessive force claim is to determine “the

appropriate constitutional standard.” Andrews v. Neer, 253 F.3d 1052, 1060 (8th Cir.

2001). In Andrews, the issue was how to evaluate an excessive force claim brought by a

patient involuntarily committed to a state hospital. The Eighth Circuit discussed, in detail,

the distinction between various constitutional standards that may apply when a plaintiff

alleges excessive use of force. Id. at 1060-62. The Court explained that prior

jurisprudence had considered excessive force claims brought by “an arrestee, a pre-trial

detainee, [and] a prisoner,” but that an involuntarily committed patient did not fit neatly

into any of these prior classifications. Id. at 1061. Andrews explicitly held that “[t]he

Eight Amendment excessive-force standard provides too little protection to a person

whom the state is not allowed to punish.” Concluding that the plaintiff in Andrews was

neither an arrestee nor a prisoner, Andrews held that excessive force claims brought by

involuntarily committed patients “should be evaluated under the objective reasonableness

standard usually applied to excessive-force claims brought by pretrial detainees.”

       In the present case, Ms. Buckley was also neither an arrestee nor a prisoner, and

it’s undisputed that, at the time she was injected with ketamine, she was on a medical

transport hold and in the custody of the Defendant Paramedics. Pursuant to Andrews, Ms.
                                             19
      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 20 of 46



Buckley’s excessive force claim should be analyzed under the Fourteenth Amendment

pretrial-detainee objective reasonableness standard.

       B.     The Defendant Paramedics Used Excessive Force by Injecting Ms.
              Buckley with Ketamine.

       To establish a Fourteenth Amendment excessive force violation, “a pretrial

detainee must show only that the force purposely or knowingly used against h[er] was

objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015); Ryan

v. Armstrong, 850 F.3d 419, 427 (8th Cir. 2017). Whether the force used was objectively

unreasonable "turns on the facts and circumstances of each particular case." Kingsley,

135 S. Ct. at 2473. Relevant factors include the following:

       The relationship between the need for the use of force and the amount of
       force used; the extent of the plaintiff's injury; any efforts by the [defendant]
       to temper or limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the [defendant]; and whether the
       plaintiff was actively resisting.

Id.

       In the present case, Ms. Buckley’s complaint easily establishes an excessive force

claim under the objective reasonableness standard. First, the facts show that Ms. Buckley

never engaged in any physical aggression, violence, or resistance during her encounter

with the Defendant Paramedics. (Compl. ¶14-15.) Second, the facts show that, prior to

the administration of ketamine, Ms. Buckley was fully restrained on the gurney inside the

ambulance: “Ms. Buckley was . . . rolled onto her back, both arms cuffed to the gurney

and strapped down by shoulder harness and hip, thigh, and ankle straps. Ms. Buckley

continued to show no signs of physical resistance or aggression and did not push against


                                             20
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 21 of 46



the restraints.” (Compl. ¶15.) Third, the Complaint and the ambulance run record

establish that, prior to administration of ketamine, Ms. Buckley’s Alerted Mental Status

Scale (AMSS) score spontaneously dropped to -2. (Compl. ¶32-33; Leyderman Decl., Ex.

1.) An AMSS score of -2 includes the following symptoms: “Responds only if name is

called loudly,” “Slurring or prominent slowing,” “Marked relaxation (slacked jaw),” and

“Glazed and marked ptosis.” (Compl. ¶18, 32.) Finally, Ms. Buckley’s Glasgow Coma

Scale (GCS) score, which measures consciousness on a 1-15 scale, was recorded as 7

prior to administration of ketamine, meaning that she was only semi-conscious after she

was restrained inside the ambulance but before ketamine was injected. (Compl. ¶32;

Leyderman Decl., Ex. 1.) It should also be noted that, according to the ambulance record,

Ms. Buckley weighed 54.4 kg (120 pounds) at the time of the incident. (Leyderman

Decl., Ex. 1.) Finally, the Complaint alleges that Defendants’ injection of ketamine

almost killed Ms. Buckley as she developed respiratory failure and required intubation to

keep her alive.

       As these facts demonstrate, the Defendant Paramedics chose to inject a powerful

sedative into a petite, semi-conscious woman who was fully restrained on an ambulance

gurney and exhibiting no physical aggression, violence, or resistance. Applying the

factors set forth in Kingsley, the Defendant Paramedics’ decision to inject Ms. Buckley

with ketamine was objectively unreasonable and excessive. Ms. Buckley’s right to

remain free from excessive use of force was also clearly established in 2017. See

Kingsley, 135 S. Ct. 2466. Thus, Ms. Buckley’s Complaint (Count 1) sufficiently pleads

an excessive force claim against the Defendant Paramedics.
                                           21
      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 22 of 46



II.    PLAINTIFF’S COMPLAINT (COUNT II) SUFFICIENTLY STATES A
       CLEARLY ESTABLISHED FOURTEENTH AMENDMENT DUE
       PROCESS/BODILY INTEGRITY CLAIM AGAINST PARAMEDICS
       D’AGOSTINO, KAUFMANN, AND THOMALIA IN THEIR INDIVIDUAL
       CAPACITIES.

       “The integrity of the individual person is a cherished value of our society.”

Schmerber v. California, 384 U.S. 757, 772 (1966). “The protections of substantive due

process have for the most part been accorded to matter relating to marriage, family,

procreation, and the right to bodily integrity.” Albright v. Oliver, 510 U.S. 266, 272

(1994) (emphasis added). The Supreme Court has held that “a competent person has a

constitutionally protected liberty interest in refusing unwanted medical treatment.”

Cruzan v. Director, Missouri Dep’t of Health, 497 U.S. 261, 278 (1990). “It is now

settled law that the constitution places limits on the State’s right to interfere with a

person’s most basic decisions about bodily integrity.” Rogers v. City of Little Rock, 152

F.3d 790, 795 (8th Cir. 1998). “This right has been employed to protect against

nonconsensual intrusion into one’s body . . . and has been seen to permit the right of a

competent person to refuse unwanted medical treatment.” Id. The Supreme Court has

held, for many years, that the “mere fact that [a person] has been committed under proper

procedures does not deprive him of all substantive liberty interests under the Fourteenth

Amendment. Youngberg v. Romeo, 457 U.S. 307, 315 (1982). In Washington v.

Glucksberg, the Supreme Court confirmed “that the Due Process Clause protects the

traditional right to refuse unwanted lifesaving medical treatment.” 521 U.S. 702, 720

(1997).



                                           22
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 23 of 46



       In Washington v. Harper, the Supreme Court established that prison inmates

maintain a Fourteenth Amendment liberty interest in avoiding forced anti-psychotic

medications: “[R]espondent possesses a significant liberty interest in avoiding the

unwanted administration of antipsychotic drugs under the Due Process Clause of the

Fourteenth Amendment.” 494 U.S. 210, 221-22 (1990). The Court emphasized,

“Respondent’s interest in avoiding the unwarranted administration of antipsychotic drugs

is not insubstantial. The forcible injection of medication into a nonconsenting person’s

body represents a substantial interference with that person’s liberty.” Id. at 229. The

Court ultimately held that “the Due Process Clause permits the State to treat a prison

inmate who has a serious mental illness with antipsychotic drugs against his will, if the

inmate is dangerous to himself or others and the treatment is in the inmate’s medical

interest.” Id. at 227 (emphasis added).

       In Riggins v. Nevada, the Court applied its Harper analysis to the issue of whether

a pre-trial detainee may be forcibly injected with antipsychotic medication for the

purpose of rendering him competent for trial. 504 U.S. 127 (1992). In Riggins, a pretrial

detainee argued that the facility’s forced administration of antipsychotic medication

violated his constitutional rights. Id. The Supreme Court agreed and held that Riggins'

Fourteenth Amendment rights had been violated because the Nevada court did not

acknowledge that his Fourteenth Amendment liberty interest in freedom from unwanted

medication, did not make any findings on the need for forced medication, and did not

make findings on reasonable alternatives to antipsychotic medication. See id. at 136-37.



                                           23
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 24 of 46



       Riggins confirmed that the Fourteenth Amendment provides protection from

“forcible injection of medication into a nonconsenting person’s body” and that such

injection “represents a substantial interference with that person’s liberty.” Id. at 134

(quoting Harper, 494 U.S. at 229). Riggins further confirmed that “due process allows a

mentally ill inmate to be treated involuntarily . . . where there is a determination that the

inmate is dangerous to himself or others and the treatment is in the inmate’s medical

interest.” Id. at 135 (quoting Harper, 494 U.S. at 227) (quotations omitted) (emphasis

added). Riggins concluded its overview of the law as follows: “Under Harper, forcing . . .

drugs on a convicted prisoner is impermissible absent a finding of overriding justification

and a determination of medical appropriateness. The Fourteenth Amendment affords at

least as much protection to . . . [pretrial detainees].” Id.

       The Court addressed the same issue once again more recently in Sell v. United

States, 539 U.S. 166 (2003). In Sell, the Court confirmed that “an individual has a

significant constitutionally protected liberty interest in avoiding the unwanted

administration of antipsychotic drugs.” Id. at 178 (citing Harper, 494 U.S. at 221)

(quotations omitted). In that case, the Court concluded once again that individuals who

are civilly committed can be medicated against their will but only if doing so is necessary

and medically appropriate under the circumstances: “[T]he Constitution permits the

Government involuntarily to administer antipsychotic drugs to a mentally ill [person] . . .

but only if the treatment is medically appropriate . . . and, taking account of less intrusive

alternatives, is necessary significantly to further important governmental . . . interests.”

Id. at 179. Sell explained that, when the government wants to medicate a patient against
                                               24
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 25 of 46



her will, the following question must be asked: “Has the Government, in light of the

efficacy, the side effects, the possible alternatives, and the medical appropriateness of a

particular course of . . . drug treatment, shown a need for the treatment sufficiently

important to overcome the individual’s protected interest in refusing it?” Id. at 183.

       It should be noted that Sell originated from the Eighth Circuit, where it was

determined that the Government can medicate a patient against his will for the sole

purpose of rendering him competent to stand trial. United States v. Sell, 282 F.3d 560,

572 (8th Cir. 2002). The Supreme Court reversed this holding and determined the

opposite – that medicating a non-dangerous patient against his will for the sole purpose

of establishing competency to stand trial is unconstitutional. Sell, 539 U.S. at 183-86.

Although the Supreme Court disagreed with the Eighth Circuit’s legal conclusion, the

general constitutional principles pertaining to the constitutionality of forcefully

medicating patients against their will that were set out by the Eighth Circuit in Sell

remain intact. Notably, the Eighth Circuit set forth the following constitutional standard

in Sell:

       [W]e hold that the government must meet the following test in order for the
       government to forcibly medicate an individual. First, the government must
       present an essential state interest that outweighs the individual’s interest in
       remaining free from medication. Second, the government must prove that
       there is no less intrusive way of fulfilling its essential interest. Third, the
       government must prove by clear and convincing evidence that the
       medication is medically appropriate. Medication is medically appropriate
       if: (1) it is likely to render the patient competent; (2) the likelihood and
       gravity of the side effects do not overwhelm its benefits; and (3) it is in the
       best medical interest of the patient.

Id. at 567.


                                             25
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 26 of 46



       In addition to cases involving unwanted medical treatment, the Fourteenth

Amendment right to bodily integrity has also been applied in section 1983 cases

involving nonconsensual medical experimentation. In those cases, courts have

consistently held that subjecting individuals to life-threatening medical experiments

without consent violates the clearly established Fourteenth Amendment due process right

to bodily integrity.

       For example, in Heinrich v. Sweet, 62 F. Supp. 2d 282, 290 (D. Mass. 1999), the

court considered a case involving defendants who “conduct[ed] extensive, unproven and

dangerous medical experiments on over 140 mentally ill patients, without their

knowledge or consent.” The court analyzed the claim as alleging a substantive due

process deprivation of the right to bodily integrity. Id. at 312-13. The court’s holding in

Heinrich was clear and directly on point: “Failure to provide adequate disclosure of a

potentially deadly medical experiment to subjects who were induced to participate on the

basis of fraud constitutes a procedural irregularity sufficient to trigger the protections of

[constitutional due process].” Id. at 313-14.

       The defendants in Heinrich, like the Defendants here, argued that the plaintiffs’

allegations were more akin to medical malpractice and did not rise to the level of a

constitutional due process violation. Id. at 314. The Heinrich court correctly rejected this

argument:

       [M]edical experimentation conducted under false pretenses by government
       actors can rise to the level of a constitutional violation. Thus, a
       determination that the Plaintiffs have alleged a violation of . . . [a]
       constitutionally protected right to be free from invasions of bodily integrity
       . . . [does not] result in constitutionalization of all state medical malpractice
                                                26
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 27 of 46



       claims. The crucial elements of the constitutional violation are that (1) a . . .
       government . . . actor, (2) without obtaining informed consent and utilizing
       false pretenses to obtain participation, (3) conducted medical experiments
       known to have no therapeutic value and indeed known to be possibly
       harmful to the subjects. These elements are far more restrictive than the
       ordinary medical malpractice action for lack of informed consent . . . .

Id. at 314-15. Finally, the Heinrich court held that the right to bodily integrity was

clearly established and denied qualified immunity, explaining that the right to bodily

integrity generally and the right to be free from harmful, nonconsensual, and

experimental medical treatment was clearly established as far back as 1946. Id. at 319-21.

       In In re Cincinnati Radiation Litigation, 796 F. Supp. 796 (S.D. Ohio 1995), the

court also considered whether subjecting human subjects to dangerous and non-

consensual medical research violates the due process right to bodily integrity. In that

case, the plaintiffs alleged that they were subjected to hazardous experimental radiation

treatment without informed consent while they were being treated for cancer at the

Cincinnati General Hospital from 1960 to 1972. Id. at 802-04. The defendants in that case

sought qualified immunity, claiming that no constitutional violation had occurred and that

the due process right not to be subjected to experimental medical treatment without

consent was not clearly established at the time of the experiments. Id. at 810-22.

       The court in Cincinnati Radiation Litigation rejected these arguments and denied

qualified immunity, relying, in large part, on Washington v. Harper. Id. Specifically, the

court held that the “right to be free of state-sponsored invasion of a person’s bodily

integrity is protected by the Fourteenth Amendment guarantee of due process.” Id. at 811.

“[T]he decision whether to participate in the Human Radiation Experiments was one that


                                              27
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 28 of 46



each individual Plaintiff was entitled to make freely and with full knowledge of the

purpose and attendant circumstances involved.” Id. at 812. In determining that the

plaintiffs had established a violation of the constitutional right to bodily integrity, the

court highlighted that the plaintiffs “were never informed that the amount of radiation

they were to receive would cause burns, vomiting, nausea, bone marrow failure, severe

shortening of life expectancy, or even death.” Id.

       Finally, the court in Cincinnati Radiation Litigation determined that the right to be

free from dangerous and non-consensual medical experimentation was clearly established

in 1960:

       Even absent the abundant case law that has developed on this point since
       the passage of the Bill of Rights, the Court would not hesitate to declare
       that a reasonable government official must have known that by instigating
       and participating in the experimental administration of high doses of
       radiation on unwitting subjects, he would have been acting in violation of
       those rights. Simply put, the legal tradition f the country and the plain
       language of the Constitution must lead a reasonable person to the
       conclusion that government officials may not arbitrarily deprive unwitting
       citizens of their liberty and their lives.

       ...

       Respect for an individual’s right to bodily integrity is central to American
       constitutional history and tradition. The Constitution’s Framers were
       heavily influenced by the enlightened views of popular sovereignty and
       limited government. . . .

       ...

       And individual’s autonomy was, thus, the primary value in revolutionary
       idealism that led to colonial independence. . . . Our entire history has been a
       continuous effort to safeguard that concept of ordered liberty. Respect for
       individual autonomy by the government is a central principle within that
       ideal.


                                             28
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 29 of 46



       ...

       Like other constitutionally protected autonomy rights, the right to self-
       determination in matters of personal health is deeply rooted in our
       constitutional tradition. The right is an outgrowth of the “historic liberty
       interests in personal security and bodily integrity.”

Id. at 815-16. “The doctrine of qualified immunity does not insulate the . . . Defendants

from liability for their deliberate and calculated exposure of cancer patients to harmful

medical experimentation without their informed consent. No judicially-crafted rule

insulates from examination the state-sponsored involuntary and unknowing human

experimentation alleged to have occurred in this case.” Id. at 822.

       In Stadt v. University of Rochester, 921 F. Supp. 1023 (W.D.N.Y. 1996), the court

once again determined that injecting a foreign substance into a person’s body as part of a

medical experiment violates the due process right to bodily integrity. In Stadt, the

plaintiff was injected with plutonium without consent during a medical experiment. Id. at

1025. The defendant sought dismissal, arguing that he was entitled to qualified immunity.

Id. at 1027. The court denied qualified immunity and, in doing so, also recognized the

distinction between the right to refuse medical treatment generally (which became clearly

established in the 1990s) and the right to be free from non-consensual medical

experimentation, which the court held had been clearly established since at least 1946:

       Defendant argues that at the time Stadt was injected with plutonium
       without her consent in 1946, there was no clearly established right to be
       free from medical experimentation, claiming that the right to refuse medical
       treatment has only recently been recognized as a “clearly established
       constitutional right.”

       But this case does not involve the right to refuse medical treatment, but
       instead, the right to be free from non-consensual experimentation on one's
                                            29
      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 30 of 46



       body — the right to bodily integrity — a right which has been recognized
       throughout this nation's history. . . . I find that under the plain language of
       the Fifth Amendment to the Constitution, the plaintiff had a clearly
       established right in 1946 to be free from being injected with plutonium by
       the government without her consent. The defendant, therefore, is not
       entitled to the defense of qualified immunity.

Id.

       Finally, in Bounds v. Hanneman, No. 13-cv-266 (JRT/FLN), 2014 WL 1303715

(D. Minn. March 31, 2014), this Court recently held that government officials who

subjected human subjects to scientific research without informed consent violated the

constitutional right to bodily integrity and were not entitled to qualified immunity. In

Bounds, the plaintiffs alleged that defendant police officers engaged in unethical clinical

research when they offered marijuana to vulnerable human subjects for the purpose of

observing their behavior while under the influence. Id. at *2-3. The defendants in Bounds

sought dismissal based on qualified immunity, which this Court denied. Id. at *8-12.

       This Court started its analysis with the general recognition that the Constitution

protects the right to bodily integrity: “The Supreme Court has recognized a substantive

due process right to bodily integrity.” Id. at *8 (quotation marks omitted). Jude Tunheim

concluded that the plaintiffs in Bounds had sufficiently established a violation of the right

to bodily integrity based on the following factors: (1) that the plaintiffs were subjected to

experimental research without consent; (2) that the plaintiffs did not participate

voluntarily; and (3) that the defendants forced plaintiffs to ingest large and dangerous

amounts of a controlled substance without any therapeutic purpose. Id. at *9. In reaching

his conclusion, Judge Tunheim relied heavily on Cincinnati Radiation Litigation, which


                                             30
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 31 of 46



is discussed in detail above. Id. Judge Tunheim concluded his analysis with a

determination that the defendants in Bounds were not entitled to qualified immunity. Id.

at *12. Although Judge Tunheim focused on marijuana being an illicit drug, he also

emphasized that prior precedent on the constitutional right to bodily integrity was an

independent basis to deny qualified immunity: “This is not to say that the case law on

bodily integrity due process rights did not clearly establish that Defendants’ conduct

would be a constitutional violation.” Id.

       The caselaw cited above clearly established the following legal principles as of

December of 2017 (the date of Ms. Buckley’s forced sedation):

       1. The Fourteenth Amendment right to substantive due process includes the right

          to bodily integrity which, in turn, includes the right to refuse unwanted and

          unnecessary medical treatment;

       2. The constitutional right to bodily integrity includes the right to be free from

          being subjected to dangerous experimental medical studies without informed

          consent; and

       3. Individuals who are in state custody (such as prisoners, pretrial detainees, and

          civilly committed individuals) can be medicated against their will only if the

          individual is dangerous to herself or others and the treatment is in the

          individual’s medical interest.

       Turning to the case at hand, Ms. Buckley’s Complaint sufficiently establishes that

she was forcefully injected with ketamine, a knowingly dangerous sedative, against her

will and while she was already only semi-conscious, fully restrained inside the
                                            31
       CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 32 of 46



ambulance, and offering no physical aggression or resistance. The Complaint furthermore

sufficiently alleges that Ms. Buckley was sedated with ketamine as part of an

experimental study into which she was entered without informed consent and without

being given the opportunity to assess the well-known and serious health risks associated

with ketamine, including the known and substantial risk of respiratory failure and

possibility of death. The Defendants violated Ms. Buckley’s clearly established right to

bodily integrity when they injected her with ketamine as part of a dangerous medical

experiment performed without informed consent and after she specifically requested not

to be medicated. The Defendants also violated Ms. Buckley’s clearly established

constitutional right to bodily integrity when they injected her with a powerful sedative

against her will while she was being detained in their custody and unable to leave and

while Defendants knew that Ms. Buckley was not presenting a danger to herself or others.

For all of the foregoing reasons, Ms. Buckley’s Complaint (Count 2) sufficiently

establishes that Defendants violated her clearly established Fourteenth Amendment right

to bodily integrity.


III.    PLAINTIFF’S COMPLAINT (COUNT II) SUFFICIENTLY STATES A
        CLEARLY ESTABLISHED DELIBERATE INDIFFERENCE CLAIM
        AGAINST    PARAMEDICS    D’AGOSTINO,   KAUFMANN,   AND
        THOMALIA IN THEIR INDIVIDUAL CAPACITIES.

        “Although an involuntarily committed patient . . . is not a prisoner per se, h[er]

confinement is subject to the same safety and security concerns as that of a prisoner.”

Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004). Thus, although deliberate

indifference claims proceed under the Fourteenth Amendment when alleged by a civilly
                                            32
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 33 of 46



committed plaintiff, the Eighth Amendment deliberate indifference standard of review

applies. Id.; Senty-Haugen v. Goodno, 462 F.3d 876, 889 (8th Cir. 2006); Lee v.

Klingaman, No. 13-cv-799 (PJS/FLN), 2013 WL 1900564, at *3 (D. Minn. Apr. 18, 2013

(Noel, Mag. J.) report and recommendation adopted by 2013 WL 1900561 (May 7,

2013).

         The Eighth Amendment prohibits the infliction of cruel and unusual punishment.

The U.S. Supreme Court has clearly held that the Eighth Amendment prohibits

“unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 105 (1976).

Schaub v. Vanwald, 638 F.3d 905, 910 (8th Cir. 2011). "[T]he treatment a prisoner

receives in prison and the conditions under which he is confined are subject to scrutiny

under the Eighth Amendment." Helling v. McKinney, 509 U.S. 25, 31 (1993). A prison

inmate challenging conditions of confinement and/or medical care under the Eighth

Amendment must prove that the defendants acted with “deliberate indifference.” Nelson

v. Corr. Med. Serv., 583 F.3d 522, 528 (8th Cir. 2009). “A prison official is deliberately

indifferent if he knows of and disregards a serious medical need or substantial risk to an

inmate’s health or safety.” Id. (internal quotations omitted).

         Deliberate indifference is equivalent to criminal-law recklessness, which is "more

blameworthy than negligence," yet less blameworthy than purposefully causing or

knowingly bringing about a substantial risk of serious harm to the inmate. See Farmer v.

Brennan, 511 U.S. 825, 835, 839-40 (1994). An obvious risk of harm justifies an

inference that a prison official subjectively disregarded a substantial risk of serious harm

to the inmate. Lenz v. Wade, 490 F.3d 991, 995 (8th Cir. 2007). Deliberate indifference
                                             33
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 34 of 46



must be measured by the official's knowledge at the time in question, not by "hindsight's

perfect vision." Id. at 993 n.1 (quoting Jackson v. Everett, 140 F.3d 1149, 1152 (8th Cir.

1998)).

       “The Supreme Court has interpreted the Eighth Amendment’s prohibition against

cruel and unusual punishment to include a right to safe and humane conditions of

confinement.” Brown v. Fortner, 518 F.3d 552, 558 (8th Cir. 2008) (citing Farmer, 511

U.S. at 847). “A denial of safe and humane conditions can result from an officer’s

deliberate indifference to a prisoner’s safety.” Id. “A claim based on deliberate

indifference requires a substantial risk of harm to the inmate that an officer knew of and

disregarded.” Id. “A prison official’s deliberate indifference to substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Farmer, 511 U.S. at 828. Public

officials can be held liable under the Eighth Amendment if they “know[] of and

disregard[] an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837.

       In Nelson v. Correctional Medical Services, a female inmate sued a prison guard

for shackling her while she was in labor. 583 F. 3d at 525-26. The Eighth Circuit

determined that, by shackling the plaintiff while in labor, the defendant subjected the

plaintiff to a substantial risk of serious harm, thereby violating the Eighth Amendment.

Id. at 529. Nelson considered, and ultimately determined, that forcing a woman to labor

while shackled is “inherently dangerous” and poses a “substantial risk of serious harm.”

Id. Nelson emphasized that deliberate indifference could be inferred from the defendant

guard’s admissions that shackling a pregnant woman is inappropriate and poses a risk of

serious harm. Id. Nelson also emphasized that the defendant guard in that case knew that
                                             34
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 35 of 46



the plaintiff was on good behavior, never exhibited any signs of aggression or violence,

and was not a flight risk, all of which also supported the Court’s finding of deliberate

indifference. 583 F.3d at 530-31. Finally, the Eighth Circuit in Nelson explained that the

shackling in that case violated the Constitution because it caused “unnecessary suffering

at a time when . . . [the plaintiff] would have likely been physically unable to flee because

of the pain she was in . . . .” Id. at 530.

       All of the factors considered by the Eighth Circuit in Nelson are applicable in the

present case. First, as in Nelson, the Defendants here knowingly subjected Ms. Buckley

to respiratory failure, which is undeniably a substantial risk of serious harm. Defendants

knew, from their own reported research, that approximately 40-50% of individuals

injected with ketamine during pre-hospital transport would develop significant and life-

threatening complications. Just like the shackling in Nelson, the Defendants here knew

and had previously admitted that injecting Ms. Buckley with ketamine was inherently

dangerous. As explained in the Complaint, Defendants knew of and personally

acknowledged the risks associated with ketamine, specifically the complication involving

“airway compromise,” as far as five years prior to the December, 2017, and advised

against the use of ketamine with the exception of extreme cases involving life-threatening

situations and physically combative patients. (Compl. ¶22; Compl., Ex. 5, p. 277.)

Finally, just like the plaintiff in Nelson, Ms. Buckley was also physically compliant,

unable to flee (due to being physically restrained to the gurney), and not exhibiting any

signs of physical aggression or resistance. As the defendant in Nelson, the Defendants

here knowingly and deliberately subjected Ms. Buckley to a substantial risk of serious
                                              35
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 36 of 46



harm without justification and in violation of the constitutional prohibition against cruel

and unusual punishment.

       Having determined that the plaintiff in Nelson had established a constitutional

violation, the Court went on and determined that the defendant was not entitled to

qualified immunity. Id at 531-34. The Court explained that the plaintiff’s right to be free

from being subjected to “substantial risk of physical harm . . . [and] unnecessary pain”

was clearly established in 2003 when the Nelson incident occurred. Id. at 532. Although

Ms. Buckley is suing the Defendants for unnecessarily injecting her with ketamine (as

opposed to unnecessarily restraining her with physical restraints), the underlying issue is

the same – Ms. Buckley is alleging that the Defendants unnecessarily restrained her

through use of ketamine, thereby subjecting her to a substantial risk of developing

respiratory failure and unnecessary pain and suffering. Pursuant to Nelson, Ms. Buckley’s

right not to be subjected to substantial risks to her health and safety while in the

government’s custody was clearly established in December of 2017. See id.

       Contrary to Defendants’ arguments, the Defendants’ duty not to subject detainees

to substantial risks to their health and safety has been applied by the courts in a variety of

contexts. For example, the Eighth Circuit has held that knowingly subjecting inmates to

work conditions that present a substantial risk to the inmates’ health or safety constitutes

deliberate indifference. See Fruit v. Norris, 905 F.2d 1147, 1150 (8th Cir. 1990) (“It is

well established that when prison officials intentionally place prisoners in dangerous

surroundings . . . or when they are deliberately indifferent either to prisoners’ health or

safety, they violate the eighth amendment to the Constitution.”) (quotations and
                                             36
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 37 of 46



alterations omitted). Courts have likewise held that deliberate indifference to the risk of

suicide constitutes a clearly established constitutional violation. Luckert v. Dodge

County, 684 F.3d 808, 817 (8th Cir. 2012).

         The deliberate indifference standard has also been applied in failure to protect

cases where a detainee alleges a constitutional violation arising from unsafe or dangerous

conditions of confinement. See Jensen v. Clarke, 94 F.3d 1191, 1197 (8th Cir. 1996). In

that context, the Eighth Circuit has again focused on whether the plaintiff was being

confined “‘under conditions posing a substantial risk of serious harm.’” Id. (quoting

Farmer, 511 U.S. at 834); see also Young v. Selk, 508 F.3d 868, 871-73 (8th Cir. 2007).

In another related context, the Eighth Circuit has held that labeling an inmate a “snitch”

constitutes an Eighth Amendment violation because it exposes the labeled inmate to

“substantial risk of serious harm.” Irving v. Dormire, 519 F.3d 441, 450-51 (8th Cir.

2008).

         The underlying theme in all these cases is precisely what was identified by the

Eighth Circuit in Nelson, 583 F. 3d at 531-34. Under Farmer v. Brennan, government

officials have a clearly established constitutional duty not to subject detainees to

dangerous “conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at

834. This constitutional duty applies to cases where the government official fails to

protect a detainee from existing risks/dangerous conditions (such as cases involving

failure to protect from substantial risk of inmate assault and failure to protect from

substantial risk of suicide). The same constitutional duty also applies to cases where

government officials create or subject the detainee to conditions posing substantial risk of
                                             37
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 38 of 46



serious harm (such as cases involving shackling during medical procedures, forcing

detainees to work in a dangerous environment, or labeling the detainee a snitch). Thus,

although there may not be a case with identical facts where paramedics unjustifiably

sedated a fully restrained and compliant patient, the law is clear that individuals who are

civilly committed or confined have a constitutional right not to be subjected to a serious

risk of substantial harm without justification.

       The Supreme Court has also held that, “in an obvious case,” the clearly-

established prong can be established “even without a body of relevant case law.”

Brosseau v. Haugen, 543 U.S. 194, 199 (2004). Prior caselaw is unnecessary where “a

general constitutional rule already identified in the decisional law [applies] with obvious

clarity to the specific conduct in question.” Capps v. Olson, 780 F.3d 879, 886 (8th Cir.

2015) (quoting United States v. Lanier, 520 U.S. 259, 271 (1997)). The Eighth Circuit

has also held that qualified immunity can be denied even in the absence of factually

analogous cases where an official “acts so far beyond the bounds of his official duties

that the rationale underlying qualified immunity is inapplicable.” Irving, 519 F.3d 441.

       In the present case, Ms. Buckley’s complaint alleges that she was injected with a

powerful and dangerous sedative after she was already fully restrained on a gurney, after

she had become semi-conscious, and even though she was not offering any physical

resistance or obstruction. The complaint further alleges that the Defendant paramedics

fabricated justification to sedate her and injected her with ketamine for the sole purpose

of enrolling her into their ketamine study without consent. Based on these facts, the

Defendants knowingly and intentionally subjected Ms. Buckley to a substantial risk of
                                             38
      CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 39 of 46



serious harm without any justification, which constitutes an obvious violation of Ms.

Buckley’s constitutional right to remain free from such health risks and conditions of

confinement. For all of these reasons, the Defendant paramedics are not entitled to

qualified immunity on Ms. Buckley’s Fourteenth Amendment deliberate indifference

claim (Count 2).



IV.    PLAINTIFF’S COMPLAINT (COUNTS 1 AND 2) SUFFICIENTLY
       STATES CONSTITUTIONAL VIOLATIONS AGAINST DEFENDANTS
       HEEGARD, COLE, HO, NYSTROM, PEINE, AND HEIM-DUTHOY
       UNDER THE THEORY OF CONSTITUTIONAL SUPERVISORY
       LIABILITY.

       “In the section 1983 context, supervisor liability is limited. A supervisor cannot be

held liable, on a theory of respondeat superior, for an employee’s unconstitutional

actions.” Boyd v. Knox, 47 F.3d 996, 968 (8th Cir. 1995). A supervisor can be held liable

under section 1983 “when the supervisor is personally involved in the violation or when

the supervisor’s corrective inaction constitutes deliberate indifference towards the

violation.” Id. “‘The supervisor must know about the conduct and facilitated it, approve

it, condone it, or turn a blind eye for fear of what [he or she] might see.’” Id. (quoting

Ripson v. Alles, 21 F.3d 805, 809 (8th Cir. 1994)).

       In the present case, Plaintiff’s Complaint, read as a whole, sufficiently establishes

that Defendants Heegard, Cole, Ho, Nystrom, Peine, and Heim-Duthoy violated

Plaintiff’s clearly established constitutional rights as set forth in Sections I-III above.

Specifically, the Complaint alleges that Defendants Heegard, Cole, Ho, Nystrom, Peine,



                                            39
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 40 of 46



and Heim-Duthoy were in charge of the ketamine studies and were personally involved in

designing, implementing, and overseeing the ketamine research at issue in this case.

      The Complaint alleges that Defendants Heegard, Cole, Ho, Nystrom, Peine, and

Heim-Duthoy designed both the first and second study, developed an unlawful scheme to

waive informed consent, removed all sedatives except ketamine from the Hennepin

County ambulances during certain portions of the study, and then directed Hennepin

County paramedics to inject even mildly agitated patients with ketamine. The Complaint

further establishes that Defendants Heegard, Cole, Ho, Nystrom, Peine, and Heim-

Duthoy personally knew about the significant health risks associated with use of

ketamine, including the 40-50% chance of developing serious respiratory complications

requiring intubation. Defendants Heegard, Cole, Ho, Nystrom, Peine, and Heim-Duthoy

directed Hennepin County paramedics to terminate the use of haloperidol, a much safer

and commonly used sedative, and to instead sedate all patients during certain periods of

the study with ketamine. Defendants Heegard, Cole, Ho, Nystrom, Peine, and Heim-

Duthoy knew that a significant number of patients, such as Ms. Buckley, would develop

respiratory failure as a direct result of their experimentation with ketamine, but they

disregarded this risk and subjected numerous patients to serious risk of harm without

consent all for the purpose of unnecessary and inherently dangerous medical research.

      The facts summarized above, and as set forth in more detail in Plaintiff’s

Complaint and Statement of Facts above, sufficiently establish that Defendants Heegard,

Cole, Ho, Nystrom, Peine, and Heim-Duthoy are liable to Ms. Buckley under the theory

of supervisory liability. The facts recited above establish that, even though Defendants
                                           40
     CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 41 of 46



Heegard, Cole, Ho, Nystrom, Peine, and Heim-Duthoy did not physically restrain or

inject Ms. Buckley, they were nonetheless personally involved because they “facilitated .

. . , approved . . ., [and] condoned” the ketamine studies that caused Ms. Buckley to be

injected. See Boyd, 47 F.3d at 968. In addition, Defendants Heegard, Cole, Ho, Nystrom,

Peine, and Heim-Duthoy “turned a blind eye” and engaged in deliberate indifference to

Ms. Buckley’s constitutional rights when they intentionally implemented a ketamine

policy that they knew would result in unnecessary respiratory failure of numerous

patients. See id. For all of these reasons, Defendants Heegard, Cole, Ho, Nystrom, Peine,

and Heim-Duthoy are individually liable to Ms. Buckley under Counts 1 and 2 of the

Complaint under the theory of constitutional supervisory liability.



V.     PLAINTIFF’S COMPLAINT (COUNT 3) SUFFICIENTLY STATES A
       MONELL CLAIM AGAINST THE MUNICIPAL DEFENDANTS.

       “A municipality that operates under a policy or custom that unconstitutionally

deprives a citizen of his or her rights may be liable under § 1983. This is true even if the .

. . [individual defendants] are not held responsible because of some good faith belief,

meriting qualified immunity.” Tilson v. Forrest City Police Dept., 28 F.3d 802, 813 (8th

Cir. 1994) (citations omitted). “A municipality may not assert qualified immunity as a

defense.” Id.

       “A plaintiff may establish municipal liability under § 1983 by proving that his or

her constitutional rights were violated by an ‘action pursuant to official municipal

policy.’” Ware v. Jackson County, 150 F.3d 873, 880 (8th Cir. 1998) (quoting Monell v.


                                             41
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 42 of 46



Dep’t of Soc. Serv., 436 U.S. 658, 691 (1978)). “[A] ‘policy’ is an official policy, a

deliberate choice of a guiding principle or procedure made by the municipal official who

has final authority regarding such matters.” Mettler v. Whitledge, 165 F.3d 1197, 1204

(8th Cir. 1999). In Pembaur v. City of Cincinnati, the Supreme Court held that a

municipality could be held liable for a “policy” that consisted of a single decision by

municipal policymakers. 475 U.S. 469, 480 (1986). In that context, the Court defined

“policy” as a “deliberate choice to follow a course of action . . . from among various

alternatives.” Id. at 483. “[A] municipality may be held liable for the unconstitutional acts

of its officials or employees when those acts implement or execute an unconstitutional

municipal policy . . . .” Mettler, 165 F.3d at 1204. “For a municipality to be liable, a

plaintiff must prove that a municipal policy or custom was the ‘moving force [behind] the

constitutional violation.’” Id. (quoting Monell, 436 U.S. at 694).

       Turning to the present case, Plaintiff’s Complaint sufficiently pleads a Monell

claim against the municipal Defendants and the individual Defendants sued in their

official capacities. As an initial matter, for all of the reasons set forth in Sections I-IV

above, Ms. Buckley’s Complaint sufficiently establishes that the individual Defendants

violated her Fourteenth Amendment rights. Specifically, the Complaint sufficiently

pleads three distinct Fourteenth Amendment violations: (1) excessive force (Count 1),

discussed in Section I, supra; (2) violation of bodily integrity (Count 2), discussed in

Section II, supra; and (3) deliberate indifference to substantial risk of harm (Count 3),

discussed in Section III, supra. Thus, notwithstanding the possible application of

qualified immunity, Plaintiff’s complaint sufficiently establishes that she had suffered a
                                             42
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 43 of 46



constitutional violation for the purposes of establishing Monell liability. See Tilson, 28

F.3d at 813 (“A municipality may not assert qualified immunity as a defense.”).

       Having established that Plaintiff suffered constitutional violations, the only

remaining issue is whether Plaintiff’s constitutional rights “were violated by an action

pursuant to official municipal policy,” Ware, 150 F.3d at 880, and whether the

Defendants’ policy was the “moving force” behind the constitutional violations, Mettler,

165 F.3d at 1204. Plaintiff’s Complaint easily satisfies this element as well. As explained

in the Complaint, in 2012, Defendants reported that the County’s official sedation

protocol allowed for ketamine to be used only in extreme cases involving excited

delirium where the subject presented a physical danger to him/herself or others and was

engaged in violent and combative behavior. (Compl. ¶22.) Specifically, in 2012,

Defendants reported that Hennepin County’s “standing-order protocol reserves the use of

ketamine for profound agitation involving the imminent risk of injury to the patient or

provider . . . .” (Compl. ¶22; Compl, Ex. 5, p. 277.) As Defendants themselves reported,

ketamine could be used only on patients “with active physical violence.” (Compl., Ex. 5,

p. 277, Fig. 1.) Defendants themselves “advocate[d] that ketamine not be the chemical

solution for every unruly or belligerent subject[], as this would lead to overuse with

unnecessary risk.” (Compl. ¶22, Compl., Ex. 5, p. 277.)

       At some point between 2012 and 2017, Defendants abandoned their prior protocol

and commenced their research studies where the ketamine protocol was modified

depending on the time period in the study. Contrary to the prior protocol which

prohibited the use of ketamine except in cases involving physical violence, the new
                                            43
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 44 of 46



protocol required the use of ketamine on patients scoring +2 on the AMS scales, which is

defined as exhibiting “loud outbursts” with no physical violence or aggression. (Compl.,

¶18.)

        In December of 2017, Defendants were conducting their second study, “Ketamine

versus Midazolam for Prehospital Agitation,” which was scheduled to run from August 1,

2017, to August 31, 2018. (Compl., Ex. 1, p. 1-2.) According to Defendants’ federal

submissions, “The first 6 month period of the study will employ a ketamine-based

protocol for prehospital agitation.” (Compl., Ex. 1, p. 2.) “For severely agitated patients,

intramuscular ketamine . . . will be administered first line.” (Compl., Ex. 1, p. 2.) The

“Inclusion Criteria” for this study defined “Severe agitation” as “AMSS [score of] +2 or

+3.” In the first study, Defendants reported that, during the ketamine period, “haloperidol

was removed from all ambulances in the system.” (Compl., Ex. 2, p. 557.) Discovery has

not been completed at this point; however, based on the information currently available,

discovery is likely to confirm that, during the second study, “Defendants [also] removed

all other sedatives from their ambulances,” just as alleged in the Complaint. (Compl.

¶57.) See Twombly, 550 U.S. at 556 (2007) (to survive a motion to dismiss under Rule

12, the complaint need only allege sufficient facts to raise a reasonable expectation that

discovery will reveal evidence of illegal conduct). Finally, prior to commencing the

second study, Defendants knew, from their own research, that approximately 39% of

patients receiving ketamine would develop significant complications and would require

intubation. (Compl. ¶19.)



                                            44
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 45 of 46



       As these facts show, in August of 2017, Defendants developed and implemented a

policy requiring all patients scoring +2 or above on the AMS scale to be sedated with

ketamine during the first 6 month of the study. Defendants knew that the patients to be

sedated would include patients, such as Plaintiff, who would not exhibit any physical

violence or aggression. Defendants also knew, from their prior research, that

approximately 39% of patients sedated with ketamine would develop significant

complications, including respiratory failure, and would need to be intubated. Defendants

also had access to haloperidol, a much safer sedative with significantly reduced

complication rates, yet Defendants intentionally removed haloperidol from the

ambulances during the ketamine study period.

       Defendants made an intentional and conscious policy decision to require sedation

of non-violent patients (such as Plaintiff) with a sedative that carried a 39% chance of

causing respiratory failure, all while a much safer and equally effective sedative,

haloperidol, was available but intentionally removed from the ambulances. Defendants’

ketamine policy was unconstitutional because it subjected non-violent patients to

unnecessary and substantial risk of serious physical harm and also resulted in excessive

use of force and violations of patients’ right to bodily integrity. Pursuant to this policy,

the Defendant paramedics unnecessarily sedated Ms. Buckley with ketamine and, as a

result, almost killed her. As these facts demonstrate, the municipal Defendants’ ketamine

policy was the “moving force” behind the violations of Ms. Buckley’s constitutional

rights. Accordingly, Defendants’ motion to dismiss Ms. Buckley’s Monell claim should

be denied.
                                            45
    CASE 0:18-cv-03124-JNE-DTS Document 25 Filed 06/05/19 Page 46 of 46



                                     CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that Defendants’ motion

for judgment on the pleadings be denied in its entirety.




                                  THE LAW OFFICE OF ZORISLAV R. LEYDERMAN


Dated: June 5, 2019                        By: s/ Zorislav R. Leyderman
                                               ZORISLAV R. LEYDERMAN
                                               Attorney License No. 0391286
                                               Attorney for Plaintiff
                                               The Law Office of Zorislav R. Leyderman
                                               222 South 9th Street, Suite 1600
                                               Minneapolis, MN 55402
                                               Tel: (612) 876-6626
                                               Email: zrl@ZRLlaw.com




                                            46
